Citation Nr: 1038811	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-09 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from December 1944 to January 
1946.  The Veteran died in October 2004.  The Appellant is the 
Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in April 2005 
and issued to the Appellant in May 2005 by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the Appellant's claim for service 
connection for the cause of the Veteran's death.  The Board 
Remanded the claim in May 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The death certificate discloses that the immediate cause of 
the Veteran's death in October 2004 was sepsis due to (or as a 
consequence of) respiratory failure due to (or as a consequence 
of) repair of an abdominal aortic aneurysm.  
 
2.  At the time of the Veteran's death, service connection had 
been established for residuals of gastric resection with vagotomy 
and antrectomy, evaluated as 20 percent disabling, and for a 
midline tender scar residual to the gastric resection, evaluated 
as 10 percent disabling.

3.  An abdominal aortic aneurysm, which required surgical repair 
in June 2004, was not causally linked to the Veteran's service-
connected gastric resection or any residual of the Veteran's 
service-connected disability.  

4.  It is less than likely that the Veteran's service-connected 
gastric resection or residuals contributed materially and 
substantially to or made the Veteran materially less capable of 
resisting surgical complications, including respiratory failure, 
sepsis, kidney failure, or abdominal incision dehiscence, which 
resulted in his death subsequent to June 2004 repair of an 
abdominal aortic aneurysm.  


CONCLUSION OF LAW

A disability incurred in or aggravated by the Veteran's military 
service did not cause or contribute substantially or materially 
to cause his death.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309, 
3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that the Veteran's service-connected 
disability resulted in poor nutritional status, which left the 
Veteran less able to heal from a June 2004 surgery.  The 
Appellant contends that the Veteran had poor nutritional status 
as a result of gastric resection, and this poor nutritional 
status caused or accelerated his death.  

Before the Board assesses the merits of the appeal, VA's duties 
under the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  

Duty to Notify

Under the VCAA, VA has a duty to inform the Veteran of any 
information and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claimant is 
also entitled to notice of the criteria for assigning a 
disability rating and for assigning an effective date for an 
increased rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Certain additional notice requirements attach in the context of a 
claim for DIC benefits based on service connection for the cause 
of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on 
other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. 
2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case 
must include: (1) a statement of the conditions, if any, for 
which a Veteran was service- connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content of 
the notice letter will depend upon the information provided in 
the claimant's application.

Here, the RO sent correspondence in December 2004 which advised 
the Appellant of the criteria for service connection for a 
Veteran's death.  The Board acknowledges that this notice did not 
comply with the requirements specified in Hupp, as the December 
2004 notice to the Appellant in this case preceded the 2007 
decision in Hupp by more than two years.  Following the Board's 
Remand in May 2009, the Appeals Management Center (AMC) issued a 
notice which specifically identified for the Appellant the 
disabilities for which the Veteran had been granted service 
connection.  This notice complied with Hupp.  The appeal was 
readjudicated after the Hupp-compliant notice was issued.  

In any case, the Appellant's February 2006 substantive appeal 
specifically discussed the Veteran's "service connected residual 
of gastric surgery" and alleged that there were "extensive 
adhesions" resulting from the service-connected disability that 
caused problems with placement of a feeding tube during the 
Veteran's final hospitalization.  Thus, it is clear that the 
Appellant was aware of the Veteran's service-connected disability 
prior to the notice to her that complied with Hupp.  There is no 
allegation that the Appellant was prejudiced by lack of notice 
under Hupp prior to the initial adjudication.  Readjudication of 
the appeal following notice in compliance with Hupp cured any 
notice defect.

The Board finds that any defect with regard to the timing or 
content of the notice to the Appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the Appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
receipt of the required notice.  The Appellant's statements 
reflecting actual knowledge of the information required under the 
Hupp decision establishes that she was not prejudiced by lack of 
notice of that information until after the initial unfavorable 
adjudication.  

There has been no prejudice to the Appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Given the facts of this case, the 
Board finds that VA has fulfilled its VCAA notification duties to 
the Veteran to the extent necessary.

Duty to assist

The Veteran's service medical records have been associated with 
the claims file.  Of more importance to the Appellant's claim for 
service connection for the cause of the Veteran's death, lengthy 
portions of the Veteran's terminal VA hospitalization from June 
2004 through October 2004 have been associated with the claims 
files.  In additional, VA medical opinion has been obtained.  The 
Appellant, through her representative, has submitted statements 
and has presented written argument.  

As noted in the Board's May 2009 Remand, it does not appear that 
complete clinical records of the Veteran's terminal 
hospitalization are associated with the claims file.  However, 
when the Appellant was requested, in June 2009, to authorize VA 
to request additional records, the Appellant did not provide such 
authorization.  Rather, she indicated her belief that all 
relevant medical records were associated with the claims file.  
VA cannot obtain additional records without authorization from 
the Appellant.  VA has fulfilled the duty to assist to the extent 
possible.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim for service connection for the cause of the Veteran's death

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially affecting 
a vital organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries of 
any evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital body 
functions.  38 C.F.R. § 3.312(c)(2).

Therefore, service connection for the cause of a Veteran's death 
may be demonstrated by showing that the Veteran's death was 
caused by a disability for which service connection had been, or 
should have been, established at the time of the Veteran's death.  
Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In this case, the Appellant does not contend that any additional 
award of service connection not in effect at the time of the 
Veteran's death should be granted, so no further discussion of 
the requirements for service connection is required.  The 
Appellant solely contends that the Veteran's service-connected 
gastric disability resulted in poor nutritional status, which 
left the Veteran less able to heal from a June 2004 surgery.  The 
Appellant claims that the Veteran's poor nutrition caused or 
accelerated his death.  

Facts and analysis

The Veteran separated from military service in 1946.  In 1946, 
the Veteran sought VA treatment for ulcers.  Service connection 
for duodenal ulcer with crater was granted in 1947.  In 1975, the 
Veteran underwent Billroth-II anastomosis and gastric resection.  
The surgery left the Veteran with a scar in the midline from the 
zyphoid process to the umbilicus.  The Veteran's service-
connected disability was recharacterized as residuals of gastric 
resection in a 1975 rating decision.  

For purposes of information only, and without reliance thereon, 
the Board notes that a Billroth ananastomosis for gastric 
resection is defined as removal of a portion of the stomach and 
anastomosis of the remainder of the stomach to the jejunum, which 
is the portion of the small intestine.  Dorland's Illustrated 
Medical Dictionary 963-964, 907 (30th ed. 2003).

There is little evidence in the file after the 1975 
hospitalization and rating decision until the Veteran's 1999 
claim for an increased rating.  VA examination conducted in 
conjunction with the 1999 claim for an increased rating discloses 
that the Veteran was 77 years old, appeared to have a severe 
memory loss, and was accompanied by his wife, who provided the 
primary portion of the history.  The Appellant described symptoms 
of chronic obstructive pulmonary disease, osteoporosis, and left 
knee pain and described the Veteran's appetite, history of 
gastric surgery, and symptoms of dumping syndrome.  

In December 2003, the Veteran complained of left hip pain.  An 
abdominal aortic aneurysm was found.  By 2004, the herniation of 
the abdominal aortic aneurysm had enlarged.  Because the aneurysm 
continued to enlarge, a determination was made to repair the 
aneurysm.  In June 2004, the Veteran underwent elective repair of 
an infrarenal aortic abdominal aneurysm.  

Immediately post-surgery, the Veteran developed respiratory 
failure.  He required ventilatory support.  Three days after 
surgery, the Veteran developed shortness of breath.  Radiologic 
examination disclosed that the ventilator tube was in place.  
Diagnoses of Klebsiella pneumonia and MRSA (methicillin-resistant 
Staphylococcus aureus) pneumonia were assigned.  The Veteran 
could not be weaned from the ventilator.  In July 2004, a 
tracheostomy was performed because of the prolonged nature of the 
ventilatory support.  Later in July 2004, the Veteran underwent 
bronchial lavage to guide antibiotic therapy to the lungs.  
Psychiatric consultation was requested because of the Veteran's 
continuing confusion.  

In early August 2004, a thoracentesis was performed to treat a 
right pleural effusion.  The Veteran was provided nutrition 
through a nasogastric (NG) tube.  Laboratory examinations began 
to disclose decreased kidney function.  The Veteran was placed on 
dialysis.  See August 2, 2004 Nephrology service consultation.  
Radiologic examination conducted in later August 2004 disclosed 
that the NG tube was correctly in place.  The Veteran had 
increased pleural effusions in his lungs.  Enlargement of the 
Veteran's heart was noted.  

Dehiscence of the surgical repair to the intestinal tract began 
in late September and in early October.  On October 14, 2004, the 
Veteran underwent insertion of a jejunostomy feeding tube and 
lysis of adhesions.  On October 24, 2004, an attempt was made to 
treat wound dehiscence and evisceration into the abdominal cavity 
using surgical insertion of mesh.  In later October, further 
surgical intervention was declined.  The Veteran died in late 
October 2004.

In April 2005, review of the claims file was obtained to 
determine whether the Veteran's service-connected gastric 
resection residuals were related to his death.  The reviewer 
concluded that the gastric resection was in a different part of 
the body than the abdominal aortic aneurysm repaired in June 
2004, and that the Veteran's death following the complications of 
aortic aneurysm repair was unrelated to the service-connected 
gastric resection.

However, the April 2005 VA opinion did not address the 
Appellant's contention that adhesions at the site of the service-
connected surgery caused or accelerated the Veteran's death 
because adverse impact of the gastric resection on the Veteran's 
nutritional status made him less able to heal following surgery 
and made it difficult to put in the feeding tube which was 
necessary to improve his nutrition.

Another VA review of the claims file was conducted in December 
2009.  The reviewer discussed the fact that VA clinical records 
in 1998 noted that the Veteran had B-12 and iron deficiencies.  
The reviewer noted that in February 2004, about four months prior 
to the June 2004 surgery, laboratory examinations disclosed that 
the Veteran's B-12 level was above normal.  The reviewer 
specifically discussed the clinical records regarding insertion 
of a jejunostomy tube in feeding tube and lysis of adhesions, 
poor nutritional intake/malnutrition, and repair of ventral 
hernia.  

The reviewer concluded that it was less than likely that 
residuals of a gastric resection, to include adhesions residual 
to that surgery, or the debilitating effects of the service-
connected disability, made the Veteran materially less capable of 
resisting the cause of death, or had a material influence in 
accelerating the Veteran's cause of death.  The reviewer 
explained that this conclusion was based on clinical experience, 
review of the Veteran's clinical records, and review of medical 
literature.  The reviewer further explained that the Veteran's 
clinical records in the six years prior to the June 2004 aneurysm 
repair were silent for ongoing gastric disease, and the clinical 
records of the 2004 hospitalization were silent about any 
negative effects of the service-connected disability.  

The reviewer further noted that the operative records at the time 
of the initial aneurysm surgery noted the adhesions related to 
the service-connected gastric surgery but did not indicate that 
those adhesions caused any specific difficulty with the June 2004 
surgery.  The reviewer noted that the notation regarding 
"adhesions" in the October 2004 surgical report did not 
specifically state whether the referenced adhesions were from the 
1975 surgery or from the 2004 surgeries.  The reviewer concluded 
that, given the Veteran's apparent pneumonia, urinary tract 
infection, sepsis, ventilator-dependant status, and renal 
failure, "one would be hard pressed to opine that adhesions from 
any previous surgeries were a major contributor to his death."  

Finally, the reviewer reiterated that there was "no objective 
evidence" that the Veteran's service-connected gastric surgery 
and residuals contributed materially to the Veteran's death.  

The Board finds that the December 2009 opinion is quite 
persuasive, since it reflects review of the entire record and 
provides what appears to be a factually accurate summary of that 
record.  The reviewer discussed multiple bases for the opinion, 
and stated that the opinion was based on the objective evidence.  
The December 2009 opinion addresses each contention raised by the 
Appellant as to a possible relationship between the Veteran's 
service-connected disability and his death.  The Board finds that 
the examiner's opinion establishes that the evidence is against 
the Appellant's claim, reviewed under each theory of service 
connection for cause of death allowed by regulation.  

The VA opinions are of greater weight and persuasive value as to 
the impact of the service-connected disability than the 
Appellant's lay statements and observations.  The clinical 
evidence establishes, by a preponderance, that it is less than 
likely that the Veteran's service-connected gastric disability 
was the principal cause of the Veteran's death.  The clinical 
evidence establishes, by a preponderance, that it is less than 
likely that service-connected gastric disability contributed 
substantially or materially to the Veteran's death.  The clinical 
evidence establishes, by a preponderance, that it is less than 
likely that service-connected gastric disability accelerated the 
cause of the Veteran's death.  

The weight of the competent and probative evidence establishes 
that it is less than likely that there is a medical relationship 
between the Veteran's service-connected disability and any 
medical condition which led to his death.  The evidence has been 
reviewed under each possible basis for the benefit.  There is no 
reasonable doubt which may be resolved in the Appellant's favor.  
The claim must be denied.  


ORDER

The appeal for service connection for the cause of the Veteran's 
death is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


